Citation Nr: 0922729	
Decision Date: 06/16/09    Archive Date: 06/23/09	

DOCKET NO.  04-11 972A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for vestibular neuronitis.  


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to 
June 2002.  


This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This case was previously before the Board in March 2007, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

At the time of the Board's previous March 2007 remand, it was 
noted that a review of service medical records showed that, 
during the period from March 2000 to April 2002, the Veteran 
received rather extensive evaluation and treatment for 
vestibular neuronitis.  Moreover, while on at least one 
occasion in service, symptomatology attributable to that 
pathology had reportedly "resolved," as of the time of an 
inservice follow up in April 2002, the Veteran complained of 
continuing "lightheadedness."  According to the Veteran, his 
lightheadedness was brief, and lasted for up to 15 minutes.  
The clinical assessment noted at the time was of vestibular 
neuronitis, which was described as "clinically fully or 
nearly fully resolved."  However, it was additionally noted 
that the Veteran's reported symptoms could potentially be 
related to his prior vestibular syndrome, even though current 
examination showed no apparent evidence of peripheral 
vestibulopathy.  

Also noted at the time of the Board's March 2007 remand was 
that, at the time of a VA general medical examination in 
May 2002, the Veteran indicated that all residual disability 
from his vestibular neuronitis had "almost" reversed.  
According to the Veteran, his only current symptom was a 
"mild giddiness," though with no vertigo or tinnitus.  The 
pertinent diagnosis noted at the time was vestibular 
neuronitis "with minimal residuals remaining."  

Under the circumstances, it was requested that the RO afford 
the Veteran an additional VA examination or examinations, by 
appropriate specialists, if necessary, in order to more 
accurately determine the exact nature and etiology of his 
claimed vestibular neuronitis.  In response to that request, 
the RO, in March 2009, did afford the Veteran an additional 
VA examination.  However, the examination undertaken was an 
ophthalmologic examination, and not an examination by an 
otolaryngologist or otologist.  This is particularly puzzling 
given that the Veteran's claimed vestibular neuronitis is a 
disorder of the inner ear, and not the eye.  Similarly 
puzzling is the fact that, during the course of the 
aforementioned ophthalmologic examination, no mention was 
made of the Veteran's claimed vestibular neuronitis.  
Significantly, a remand by the Board confers on the Veteran, 
as a matter of law, the right to compliance with the remand 
instructions, and imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent VA examination on file, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the Veteran should be informed 
of any such problem.  

2.  The Veteran should then be afforded 
an additional VA examination, to be 
conducted to an otologist or 
otolaryngologist, in order to more 
accurately determine the exact nature and 
etiology of his claimed vestibular 
neuronitis.  The RO/AMC is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the Veteran currently 
suffers from clinically-identifiable 
vestibular neuronitis, and, if so, 
whether that disability at least as 
likely as not (a likelihood of 50 percent 
or greater) had its origin during the 
Veteran's period of active military 
service.  

All of the aforementioned opinions and 
findings should be made a part of the 
Veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to completion of the 
examination.  Moreover, a notation to the 
effect that this record review took place 
should be included in the examination 
report.  

3.  The RO/AMC should then review the 
Veteran's claim for service connection 
for vestibular neuronitis.  Should the 
benefit sought on appeal remain denied, 
the Veteran should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in April 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).




	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



